Exhibit 10.1

Newell Brands Inc.

2019 Long-Term Incentive Plan

Terms and Conditions

1.    Grants. Under the terms and provisions of the Newell Rubbermaid Inc. 2013
Incentive Plan, or any successor plan (the “Stock Plan”), the Organizational
Development & Compensation Committee (the “Committee”) of the Board of Directors
of Newell Brands Inc. (the “Company”), at any time and from time to time, may
grant awards based on shares of the Company’s Common Stock, including Restricted
Stock Units, to eligible employees in such amounts as the Committee shall
determine. This document, referred to herein as the “LTIP”, establishes a
methodology for determining awards of Restricted Stock Units under the Stock
Plan in 2019 to eligible Newell legacy employees with positions in Salary Bands
6-14 and certain eligible Jarden legacy employees as described below
(collectively the “Key Employees”). The Committee or, in the case of awards to
the Chief Executive Officer, the independent members of the Board of Directors
(the “Independent Directors”), intends to grant Restricted Stock Units to Key
Employees pursuant to the guidelines set forth below. The Committee has
delegated to certain officers of the Company (the “Authorized Officers”) its
authority to determine awards of Restricted Stock Units to Key Employees in
accordance with this LTIP other than (i) officers subject to Section 16 of the
Securities Exchange Act of 1934, as amended, (ii) any employee for whom the
Committee specifically approved a 2018 LTIP award, or (iii) as may be prohibited
by applicable law, regulation or rule of a stock exchange on which the Company’s
stock is listed. As used herein, the term “Committee” shall include the
Committee, the Independent Directors or the Authorized Officers, as the context
requires.

2.    Guidelines. The number of shares subject to Restricted Stock Units granted
to a Key Employee in 2019 as an LTIP award will be determined as follows:

 

  (a)

For 2019 LTIP awards the Committee will determine:

 

  (i)

For each Key Employee identified by the Committee to receive an award, an award
value, which may be expressed as a dollar value or as percentage of the Key
Employee’s base salary rate as in effect on January 31, 2019, which value will
be based on the Key Employee’s Salary Band for legacy Newell employees and
consistent with prior awards with respect to legacy Jarden employees (the “Base
Value”). The Committee may adjust the Base Value for any Key Employee based on
individual performance or other factors deemed relevant by the Committee.

 

  (ii)

A comparator group of companies for purposes of determining the Company’s
relative Total Shareholder Return (“TSR”) for the performance period (the “TSR
Comparator Group”)

 

- 1 -



--------------------------------------------------------------------------------

  (iii)

Performance Goals for purposes of determining the Company’s performance with
respect to the cumulative “Free Cash Flow” of the Company for the three-year
performance period beginning as of January 1, 2019.

 

  (b)

Of the Base Value determined for each such Key Employee for the year:

 

  (i)

Time-Based Restricted Stock Units. The Committee intends to authorize a
Time-Based Restricted Stock Unit grant to each Key Employee for a number of
shares of Common Stock determined by dividing the following percentage of the
applicable Base Value established for such Key Employee by the Fair Market Value
of a share of Common Stock on the date of grant of the award:

 

Salary Bands 11 through 15

     0-30 % 

Salary Bands 9 and 10 (and legacy Jarden Division CEOs)

     40 % 

Salary Bands 7 and 8 (and legacy Jarden VPs and SVPs identified by the
Committee)

     50 % 

Salary Band 6 (and legacy Jarden directors identified by the Committee)

     100 % 

 

  (ii)

Performance-Based Restricted Stock Units. The Committee intends to authorize a
Performance-Based Restricted Stock Unit grant to each Key Employee for a number
of shares of Common Stock determined by dividing the following percentage of the
applicable Base Value established for such Key Employee by the Fair Market Value
of a share of Common Stock on the date of grant:

 

Salary Bands 11 through 15

     70-100 % 

Salary Bands 9 and 10 (and legacy Jarden Division CEOs)

     60 % 

Salary Bands 7 and 8 (and legacy Jarden VPs and SVPs identified by the
Committee)

     50 % 

Salary Band 6 (and legacy Jarden directors identified by the Committee)

     0 % 

The Committee may adjust the relative percentages of Time-Based and
Performance-Based Restricted Stock Units in individual cases based on such
factors as it deems appropriate. Each Performance-Based Restricted Stock Unit
grant will be subject to the performance analysis described in Exhibit A
attached hereto).

 

- 2 -



--------------------------------------------------------------------------------

3.    Vesting. Each Performance-Based Restricted Stock Unit grant will be
subject to a three-year cliff vesting schedule ending on the third anniversary
of the date of grant, subject to achievement of the applicable performance
measures and continued employment. Each Time-Based Restricted Stock Unit grant
will vest ratably in one-third increments on each of the first, second and third
anniversaries of the date of grant subject to continued employment.

4.    Restricted Stock Unit Agreements. Each Restricted Stock Unit grant awarded
pursuant to this LTIP will be evidenced by a Restricted Stock Unit Agreement in
accordance with Section 4.3 of the Stock Plan, which will specify the number of
shares subject to the award, the vesting schedule, the payment provisions,
including dividend or dividend equivalent payment provisions, if any, and such
other provisions as the Committee determines including, without limitation,
provisions regarding continued employment with the Company, restrictions based
upon the achievement of specific performance goals, time-based restrictions on
vesting following the attainment of specific performance goals, and/or
restrictions under applicable federal or state securities laws.

5.    Amendment or Termination of LTIP. The Committee reserves the right to
amend or terminate the LTIP at any time, retroactively or otherwise. No such
amendment or termination will affect any outstanding Restricted Unit Award,
which will be governed by the terms of the applicable Restricted Stock Unit
Agreement.

6.    Non-US Employees. Key Employees who reside outside the United States
(other than such employees residing in Argentina and Venezuela and, if
applicable, members of the Newell Brands Management Committee) will receive
cash–based Time-Based Restricted Stock Units and Performance-Based Stock Units
under the 2015 Newell Rubbermaid Inc. International Incentive Plan.

7.    Capitalized Terms. Capitalized terms used but not defined herein shall
have the meanings assigned to such terms pursuant to the Stock Plan.

 

- 3 -



--------------------------------------------------------------------------------

EXHIBIT A

Performance Criteria Applicable to

Performance-Based RSUs

 

1.

Following the completion of the applicable three-year performance period, the
Committee will determine the extent to which each of the Performance Goals
described below have been achieved. Each payout percentage calculated in
accordance with Section 2 and Section 3 of this Exhibit A shall be multiplied by
one-half, and the resulting sum of the two payout percentages (to two decimal
places) shall determine the adjusted number of Restricted Stock Units, and thus
the number of shares of Common Stock or cash equivalents, to be issued upon
vesting pursuant to each Key Employee’s Performance-Based Restricted Stock Unit
grant.

 

2.

Relative Total Shareholder Return

 

  a.

The Performance-Based RSUs covered by the Award will be subject to analysis with
respect to the following Total Shareholder Return (“TSR”) Comparator Group
members:1

 

Avery Dennison Corporation

Brother Industries

The Clorox Company

Church & Dwight Co., Inc.

Colgate-Palmolive Company

Coty Inc.

Domtar Corporation

Dorel Industries Inc.

AB Electrolux

Fortune Brands Home & Security Inc.

General Mills

Hasbro, Inc.

  

Henkel AG & Co. KGaA

Kimberly-Clark Corporation

Koninklijke Philips N.V.

Mattel, Inc.

Reckitt Benckiser Group plc

SEB SA

Societe BIC SA

Spectrum Brands Holdings, Inc.

Tupperware Brands

VF Corporation

Whirlpool Corporation

 

  b.

The Company’s ranking (in the range of highest to lowest) in the TSR Comparator
Group at the end of the performance period beginning January 1, 2019, and ending
December 31, 2021, will be determined by the Committee based on the TSR for the
Performance Period for the Company and each of the members in

 

1 

Any companies that are in the TSR Comparator Group at the beginning of the
performance period that no longer exist at the end of the three-year performance
period, (e.g., through merger, buyout, spin-off, or similar transaction), or
otherwise change their structure or business such that they are no longer
reasonably comparable to the Company, shall be disregarded by the Committee in
the Committee’s calculation of the appropriate interpolated percentage.

 

A-1



--------------------------------------------------------------------------------

  the TSR Comparator Group as calculated below (with the highest number ranked
first and the lowest number ranked last):

 

  c.

TSR is calculated as follows and then expressed as a percentage:

(Ending Average Market Value – Beginning Average Market Value) + Cumulative
Annual Dividends

Beginning Average Market Value

“Average Market Value” means the simple average of the daily stock prices at
close for each trading day during the applicable period beginning or ending on
the specified date for which such closing price is reported by the Nasdaq Stock
Exchange or other authoritative source the Committee may determine.

“Beginning Average Market Value” means the Average Market Value for the ninety
(90) days ending December 31, 2018.

“Cumulative Annual Dividends” mean the cumulative dividends and other
distributions with respect to a share of the Common Stock the record date for
which occurs within the Performance Period.

“Ending Average Market Value” means the Average Market Value for the last ninety
(90) days of the Performance Period.

“Performance Period” means the period beginning January 1, 2019 and ending
December 31, 2021.

 

  d.

The payout percentage applicable to the TSR analysis under the Award will be
multiplied by an interpolated percentage (using straight-line interpolation)
attributable to the Company’s ranking in the TSR Comparator Group as set forth
below.

 

  e.

The TSR Comparator Group member with the highest ranking will have a percentage
of 200%, and the member with the lowest ranking in the TSR Comparator Group will
have a percentage of 0%. However, in the event the Company’s ranking in the TSR
Comparator Group is in the bottom quartile of the TSR Comparator Group at the
end of the three-year performance period (i.e., December 31, 2020), the payout
percentage will be zero regardless of the interpolated percentage. TSR
Comparator Group members between the highest ranking and lowest ranking will
have interpolated percentages.

 

A-2



--------------------------------------------------------------------------------

  For example, if the initial TSR Comparator Group has 24 companies (including
the Company) at the beginning of the performance period and 5 of the companies
have been merged out of existence or are no longer comparable by the end of the
performance period, the interpolated percentages will be based on where the
Company ranks among the remaining 19 companies as follows:

 

Rank

(Highest to Lowest)

 

Percentage

 

Percentage

1st

  200%   200%

2nd

  188.9%   188.9%

3rd

  177.8%   177.8%

4th

  166.7%   166.7%

5th

  155.6%   155.6%

6th

  144.4%   144.4%

7th

  133.3%   133.3%

8th

  122.2%   122.2%

9th

  111.1%   111.1%

10th

  100.0%   100.0%

11th

  88.9%   88.9%

12th

  77.8%   77.8%

13th

  66.7%   66.7%

14th

  55.6%   55.6%

15th

  44.5%   22.252

16th

  33.4%   0%

17th

  22.3%   0%

18th

  11.2%   0%

19th

  0%   0%

 

3.

Free Cash Flow

 

  a.

Free Cash Flow shall be measured on a cumulative basis over the entire
three-year performance period. The payout percentage for the Free Cash Flow
targets shall be as follows:

 

Payout Level

  

Cumulative Free Cash Flow
over Performance Period

  

Payout Percentage

Threshold

   $450 million    0%    $625 million    50%

Target

   $800 million    100%    $1.1 billion    150%

Maximum

   $1.5 billion    200%

 

 

2 

In the event that the cutoff for the bottom quartile occurs between ranks (e.g.,
between 15th and 16th in the example above) the zero payout percentage will not
apply to the higher rank with the percentage determined by interpolation between
0% and 44.5% (22.25% in the example above).

 

A-3



--------------------------------------------------------------------------------

  b.

For any actual performance figure which falls between two defined payment
thresholds, the payout with respect to such performance criteria shall be
determined by straight-line interpolation.

 

  c.

“Free Cash Flow” means operating cash flow for the total Company (including
discontinued operations), as reported by the Company, less capital expenditures,
subject only to the adjustments described below. Free Cash Flow shall exclude
the impact of all cash costs related to the extinguishment of debt; debt and
equity related financing costs; cash tax payments associated with the sale of a
business unit or line of business; cash expenditures associated with the
acquisition, or divestiture of business units or lines of business, including
retention related deal payments and all cash costs associated with appraisal
rights proceedings; and other significant cash costs that have had or are likely
to have a significant impact on Free Cash Flow for the period in which the item
is recognized, are not indicative of the Company’s core operating results and
affect the comparability of underlying results from period to period, as
determined by the Committee. Free Cash Flow shall include disposal proceeds for
ordinary course and restructuring related asset sales. Free Cash Flow shall
include operating cash flow and capital expenditures attributable to Rexair,
U.S. Playing Cards, Process Solutions, Mapa/Spontex and Commercial & Consumer
Solutions (each, a “Held-For-Sale Business”).

 

  d.

Upon the divestiture of a business unit or line of business, other than a
Held-For-Sale Business, Free Cash Flow targets shall be adjusted to exclude the
estimated results for the divested business unit or line for the period
following the divestiture, to reflect the negative impact of any unabsorbed
overhead (net of transition service fee recovery) resulting during the period
following the divestiture, and to reflect the impact of any use of net proceeds
from the divestiture for debt repayment. Upon the acquisition of a business unit
or line of business, Free Cash Flow targets will be adjusted to reflect the
anticipated impact of the transaction during the performance period in
accordance with management estimates as communicated to the Board of Directors
(or a committee thereof) in support of the acquisition approval request,
including any related interest expense or financing cost.

 

  e.

The Free Cash Flow targets described above are based on the assumption that each
of the Held-for-Sale Businesses is divested in accordance with the schedule
reflected in the Company’s annual budget for 2019. In the event that any
Held-For-Sale Business is not divested during the three-year performance period,
or is divested on a date later than the date assumed in such 2019 budget, the
Free Cash Flow targets will be adjusted to include the budgeted and/or estimated
results for such Held-for-Sale Business for the period of time between the
actual and planned divestiture dates (or period-end, as applicable), and to
reflect the impact of any related delay in the planned use of net proceeds from
the divestiture for debt repayment. In the event that any Held-For-Sale Business
is divested on a date earlier than the date assumed in such 2019 budget, the
Free

 

A-4



--------------------------------------------------------------------------------

  Cash Flow targets will be adjusted to exclude the budgeted results for such
Held-for-Sale Business for the period of time between the actual and planned
divestiture dates, and to reflect the impact of any related acceleration in the
planned use of net proceeds for debt repayment.

 

A-5